Citation Nr: 1104629	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  09-50 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran (appellant) served on active duty from January 1960 
to January 1964.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  


FINDING OF FACT

In January 2011, before the Board promulgated a decision, the 
Veteran submitted to the Board a signed, written request to 
withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal by the appellant of his substantive 
appeal on the issues of entitlement to service connection for 
tinnitus and entitlement to service connection for bilateral 
hearing loss have been met.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In January 2011, the Veteran provided written notice to the Board 
that he wishes to withdraw his appeal concerning entitlement to 
service connection for tinnitus and entitlement to service 
connection for bilateral hearing loss.  

Under 38 U.S.C.A. § 7105(d)(5), the Board has the authority to 
dismiss any appeal which fails to allege specific error of fact 
or law in the determination being appealed.  See also 38 C.F.R. § 
20.202 (the Board may dismiss any appeal which fails to allege 
specific error or fact of law in the determination being 
appealed).  A substantive appeal may be withdrawn as to any or 
all issues at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204(a), (b)(3).  Such withdrawal may be made by 
the appellant or by his or her authorized representative, and 
unless done on the record at a hearing, it must be in writing.  
38 C.F.R. § 20.204(a).

The January 2011 request to withdraw the Veteran's appeal was 
submitted before the Board promulgated a decision.  38 C.F.R. § 
20.204(a), (b)(3).  It is in writing and is sent by the Veteran's 
representative.  38 C.F.R. § 20.204(a).  Consequently, there 
remain no allegations of error of fact or law for appellate 
consideration in the appeal of that issue.  38 U.S.C.A. § 
7105(d)(5); 38 C.F.R. § 20.202.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal concerning the issues of entitlement to service 
connection for tinnitus and entitlement to service connection for 
bilateral hearing loss is dismissed.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


